Citation Nr: 1039843	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-32 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for tinnitus and declined to reopen previously denied claims for 
service connection for hearing loss and COPD.  


FINDINGS OF FACT

1.  In October 2010, the Board received confirmation that the 
Veteran died in July 2010.  

2.  At the time of his death, the Veteran had a claim for service 
connection for tinnitus and applications to reopen claims for 
service connection for hearing loss and COPD pending before the 
Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in July 2010.  At the time of his 
death, he had a claim for service connection for tinnitus and 
applications to reopen claims for service connection for hearing 
loss and COPD pending before the Board.  However, as a matter of 
law, appellants' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claims have been rendered moot by his death, 
they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
a request must be filed not later than one year after the date of 
the Veteran's death.  Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive accrued 
benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  In the 
future, VA will issue regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the RO from 
which the claims originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


